921 F.2d 276
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.C. Pepper MOORE, Plaintiff-Appellant,v.John JABE, Wayne Jackson, Gerald R. Hofbauer, Dennis Straub,Chris Daniels, Ernest Pasteur, Michael Spicer,Bruce Settles, Dan Wozniak, Marjorie VanOchten, Thomas Craig,Defendants-Appellees.
No. 90-1123.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1990.

Before BOYCE F. MARTIN, JR. and NATHANIEL R. JONES, Circuit Judges, and EDGAR, District Judge.*
PER CURIAM.


1
C. Pepper Moore appeals the district court's grant of summary judgment for the defendants, dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  We have read the report of the magistrate.  We adopt that report as our opinion.  Finding no error in the application of fact or law, we affirm the district court's grant of summary judgment.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation